DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: obtaining unit, cutout unit, providing unit, output unit in claim 1-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth paragraph limitation:
** obtaining unit, cutout unit, providing unit, output unit ** (paragraphs [0026] and [0029] CPU controls the entire information processing apparatus)
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 9-15, 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishida (US 2018/0032481 A1).
With respect to Claim 1, Ishida’481 shows an information processing apparatus (Figure 3 PC) comprising: 
an obtaining unit configured to obtain book data (Figure 3 photo album/book creation application having a bookbinding pattern acquisition unit 111 also see paragraph [0038]); 
a cutout unit configured to cut out a page based on the book data (paragraph [0042]-[0043] based on the bookbinding method cutting off each page/spread into two pieces to be glued also see paragraphs [0057]-[0059]); 
a providing unit configured to provide an image based on the book data to a binding portion of the cut-out page (paragraph [0039]-[0040] shows a layout editing screen with a display area 403, see figure 4, with an area for displaying spread pages of the photo album to allow layout editing according to a user instruction input showing a layout-inhibited area 408 based on the chosen bookbinding pattern, see Figures 5A-I and 8A-D); and 
an output unit configured to output data including the page including the image provided by the providing unit (paragraph [0045] outputting the photo album and completing the bookbinding).  
With respect to Claim 2, Ishida’481 shows an information processing apparatus according to claim 1, wherein the providing unit provides the image based on the book data in the case where one spread included in the book data is to be cut out as a plurality of pages and printed (paragraph [0042] shows how the pages are cut and added to the photo album and Figure 8A-D show in the display area 403 the layout corresponding to the bookbinding and the inhibited area 408 in paragraphs [0057]-[0059]).  
With respect to Claim 3, Ishida’481 shows an information processing apparatus according to claim 1, wherein the providing unit provides the provided image provided to the binding portion of the page such that no seam is formed between the provided image and an arranged image arranged in the page (Figure 8A-D avoiding images to be arranged on the layout-inhibited area 409).  
With respect to Claim 4, Ishida’481 shows an information processing apparatus according to claim 1, wherein the providing unit provides the image to the binding portion without changing a slot size of an image in the page (Paragraph [0040] shows photo slots 405 and text box 406, paragraph [0057] moving the text box 406 to a desired position, including to a layout-inhibited area 408 without overlapping and  without changing the size of the box as shown in Figure 8A-D, or as shown in paragraph [0087] in figures 15A-B text box 406 is inhibited to be laid to overlap with the layout-inhibited area 408, an image object (photo slot 405) is permitted to be laid out to overlap with the layout-inhibited area 408).  
With respect to Claim 5, Ishida’481 shows an information processing apparatus according to claim 1, wherein the image based on the book data is an image obtained by extending part of an image in the page (Figure 18A-B shows extending a photo slot 405 over the entire layout editing area 409 as a background in paragraph [0097]).  
With respect to Claim 9, Ishida’481 shows an information processing apparatus according to claim 1, wherein the image based on the book data is an image obtained by extending part of an image in an adjacent page forming a spread with the cut-out page in bookbinding.  
With respect to Claim 10, Ishida’481 shows an information processing apparatus according to claim 1, wherein the book data is album data including a plurality of pages in which images are arranged, and the obtaining unit obtains the album data via the Internet (paragraph [0033] photo album edited using the world wide web via internet to output the photo album at the shopping site providing the services Figures 3-4).
With respect to Claim 11, arguments analogous to those presented for claims 1 and 21, are applicable.
With respect to Claim 12, arguments analogous to those presented for claim 2, are applicable.
With respect to Claim 13, arguments analogous to those presented for claim 3, are applicable.
With respect to Claim 14, arguments analogous to those presented for claim 4, are applicable.
With respect to Claim 15, arguments analogous to those presented for claim 5, are applicable.
With respect to Claim 19, arguments analogous to those presented for claim 9, are applicable.
With respect to Claim 20, arguments analogous to those presented for claim 10, are applicable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida (US 2018/0032481 A1) in view of Abe (US 2017/0187892 A1).
With respect to Claim 6, Ishida’481 fails to specifically show an information processing apparatus according to claim 1, wherein the image based on the book data is an image using a background color of the page. 
Abe’892 shows an information processing apparatus wherein the image based on the book data is an image using a background color of the page (paragraph [0116] Figures 11A to 11C layout templates where the background can be edited by color and pattern paragraphs [0171], [0254]-[0258] the template being a photo album).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify Ishida’481 to include wherein the image based on the book data is an image using a background color of the page method taught by Abe’892. The suggestion/motivation for doing so would have been to improve the system’s ability to be able to improve the user operability in a case in which a user makes an additional order of a photo album of a shape (size), color or pattern, paper type, binding, or cover different from that of an ordered photo album, or changes a photo album to a compatible photo album while keeping the layout of photos unchanged (paragraph [0254]).
With respect to Claim 7, Ishida’481 fails to specifically shows an information processing apparatus according to claim 1, wherein the image based on the book data is an image using a background pattern of the page.  
Abe’892 shows an information processing apparatus wherein the image based on the book data is an image using a background pattern of the page (paragraph [0116] Figures 11A to 11C layout templates where the background can be edited by color and pattern paragraphs [0171], [0254]-[0258] the template being a photo album).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify Ishida’481 to include wherein the image based on the book data is an image using a background pattern of the page method taught by Abe’892. The suggestion/motivation for doing so would have been to improve the system’s ability to be able to improve the user operability in a case in which a user makes an additional order of a photo album of a shape (size), color or pattern, paper type, binding, or cover different from that of an ordered photo album, or changes a photo album to a compatible photo album while keeping the layout of photos unchanged (paragraph [0254]).
With respect to Claim 16, arguments analogous to those presented for claim 6, are applicable.
With respect to Claim 17, arguments analogous to those presented for claim 7, are applicable.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida (US 2018/0032481 A1) in view of Chang et al. (US 2022/0058001 A1).

With respect to Claim 8, Ishida’481 shows an information processing apparatus according to claim 1, wherein the image based on the book data is an image that is line-symmetric with a straight line set at a predetermined position in the page being an axis.  
Chang’001 shows image based on the book data is an image that is line-symmetric with a straight line set at a predetermined position in the page being an axis (paragraphs [0036]-[0037] and figures 2-3 arranging objects/images based on virtual straight lines in the X-axis and 
y-axis).  
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify Ishida’481 to include data is an image that is line-symmetric with a straight line set at a predetermined position in the page being an axis method taught by Chang’001. The suggestion/motivation for doing so would have been to improve the system’s ability to be able to better the arrangement of images against a desired axis to avoid abnormal layouts such as overlapping objects, inappropriate object arrangement position and improper object size (paragraph [0039], [0044]).
With respect to Claim 18, arguments analogous to those presented for claim 8, are applicable.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRIANA CRUZ whose telephone number is (571)270-3246. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 5712727440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRIANA CRUZ/Primary Examiner, Art Unit 2675